Citation Nr: 0109843	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.  He died in August 1999.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Fargo, North Dakota (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran died in August 1999, at age 47, due to 
natural causes.

3.  At the time of death, the veteran was service connected 
for post-traumatic stress disorder (PTSD), evaluated at 100 
percent.

4.  There is no competent medical evidence that a disability 
related to active service caused, hastened, or materially and 
substantially contributed to the veteran's death.

5.  The veteran was not continuously rated totally disabled 
by reason of service-connected disabilities for a period of 
ten years or more immediately preceding his death, or for 
five years from the date of discharge from service.

6.  The veteran is not shown to have died from a service-
connected disability or to have had a total and permanent 
disability resulting from a service-connected disability.


CONCLUSIONS OF LAW

1.  The veteran's service-connected PTSD did not contribute 
substantially or materially to his death.  38 U.S.C.A. 
§ 1310(b) (West 1991); 38 C.F.R. § 3.312 (2000).

2.  The legal criteria for the payment of DIC benefits based 
upon total disability at the time of death have not been met.  
38 U.S.C.A. § 1318 (West 1991).

3.  The criteria for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3501, 5107 (West 1991); 38 
C.F.R. § 21.3021 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Cause of Death

The appellant contends that the veteran died as a result of 
his service-connected PTSD.  She believes that the veteran's 
PTSD medication, combined with alcohol, caused his death.  A 
claimant of DIC benefits is entitled to service connection 
for cause of death if a service-connected or compensable 
disability caused, hastened, or substantially and materially 
contributed to the veteran's death.  38 U.S.C.A. § 1310(b) 
(West 1991).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312 
(2000).

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to her 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the appellant 
in proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  

The Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate her claim.  
Although the appellant was initially informed of the evidence 
needed to establish a "well-grounded" claim, which is no 
longer a valid basis for service connection, see VCAA, supra, 
the basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and the appellant has been offered an 
opportunity to submit additional evidence in support of her 
claim and to testify at a personal hearing.  In short, the 
Board concludes that the duty to assist has been satisfied, 
as well as the duty to notify the appellant of the evidence 
needed to substantiate her claim, and the Board will proceed 
with appellate disposition on the merits.

In relation to the present appeal, the record shows that the 
RO initially granted service connection for PTSD in July 1996 
and later assigned a 100 percent evaluation effective from 
November 1998.  The veteran was hospitalized for PTSD from 
July to October 1998.  The veteran died in August 1999 and 
the Certificate of Death identifies "natural causes" as the 
cause of the veteran's death.  No autopsy was performed.  An 
August 1999 North Country Regional Hospital report noted that 
the veteran was brought to the emergency room by ambulance on 
the day of his death.  He had been found unconscious and 
coded on the scene.  Upon arrival, the veteran had no 
respirations and no blood pressure for 45 minutes, and had an 
agonal rhythm.  The veteran was intubated, given adrenaline, 
and cardioverted several times.  However, a cardiovascular 
response was not obtained and he was declared dead on 
arrival.  The cause of death was listed as unknown, suspected 
cardiac.

Based upon the above evidence, the Board finds that a 
preponderance of the evidence is against a grant of service 
connection for the cause of the veteran's death.  The 
appellant has offered no evidence, other than her own 
statements, that the veteran died of his service-connected 
PTSD.  However, these statements are insufficient to 
establish service connection because lay persons are not 
competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board acknowledges that the cause of the veteran's death 
is not specifically identified by either the Certificate of 
Death or the hospital report.  However, no autopsy was 
performed and no competent medical evidence relates the 
veteran's death to his service-connected disability.  The 
veteran apparently died of cardiac causes.  As he was not 
service connected for any cardiovascular disability and the 
record contains no medical evidence that a cardiovascular 
disability was related to his period of service, the Board 
must deny the appellant's claim.  Accordingly, the Board 
concludes that a disability of service origin did not 
materially or substantially contribute to the veteran's 
death, and the benefit sought on appeal is denied.

II. Benefits pursuant to 38 U.S.C.A. § 1318

Even if the claim of entitlement to service connection for 
the cause of the veteran's death is denied, the appellant may 
be entitled to DIC benefits based upon the veteran's total 
disability rating at the time of death.  VA shall pay DIC 
benefits to the surviving spouse and to the children of a 
deceased veteran who dies, not as a result of his own willful 
misconduct, and who was in receipt of or entitled to receive 
compensation for a service-connected disability that either 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of ten years or more 
immediately preceding death, or, if so rated for a lesser 
period, was so rated continuously for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22 (2000).

In Wingo v. West, 11 Vet. App. 307 (1998) the Court of 
Appeals for Veterans Claims (Court) interpreted 38 C.F.R. 
§ 3.22(a) as permitting a DIC award in a case where the 
veteran had never established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which would have resulted in 
entitlement to compensation for the required period.  The 
Court concluded that the language of 38 C.F.R. § 3.22(a) 
would permit a DIC award where it is determined that the 
veteran "hypothetically" would have been entitled to a total 
disability rating for the required period if he had applied 
for compensation during his lifetime.

In Carpenter v. Gober, 11 Vet. App. 140 (1998), it was argued 
that 38 C.F.R. § 20.1106 precluded an "entitled to receive" 
claim under 38 U.S.C.A. § 1318(b) where VA or the Board had 
previously denied the veteran's claim for a 100 percent 
disability rating within 10 years prior to the veteran's 
death.  The Court did not reach the question of whether 38 
C.F.R. § 20.1106 affected a "hypothetical entitlement" claim 
under 38 C.F.R. § 1318(b), because the appellant in Carpenter 
had filed her claim in September 1991, and 38 C.F.R. 
§ 20.1106 became effective in March 1992.

The Court clarified the previous case law in Marso v. West, 
13 Vet. App. 260 (1999).  The Court decided that a survivor 
of a deceased veteran is eligible for DIC benefits under 
§ 1318 if: (1) the veteran was in actual receipt of a total 
disability rating for the required time period; (2) the 
veteran would have received a total disability rating but for 
clear and unmistakable error in a prior final rating or Board 
decision; or (3) if under the specific and limited exceptions 
under Carpenter or Wingo the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time.  In short, Wingo applied to situations where 
the veteran had never previously filed a claim for VA 
benefits, and Carpenter limited the holding in Wingo to 
claims filed prior to March 1992, the date 38 C.F.R. 
§ 20.1106 became effective.

The Court in Marso further explained that final rating 
decisions during a veteran's lifetime were controlling when 
determining if, under § 1318(b), at the time of the veteran's 
death, he had been entitled to compensation for a total 
disability rating for 10 continuous years immediately 
preceding the veteran's death.  Therefore, where a prior 
final VA determination denied a veteran a total disability 
rating, so that the veteran had not been rated totally 
disabled for 10 continuous years prior to his death, a 
survivor under § 1318(b) must demonstrate clear and 
unmistakable error in the prior VA determination.

In the present case, the veteran was discharged from service 
in December 1970.  In April 1999, the RO granted a 100 
percent disability evaluation effective from November 1998.  
The veteran died in August 1999.  Therefore, the veteran was 
not evaluated as totally disabled for a period of ten years 
immediately preceding death nor was he totally disabled for 
five years from the date of his discharge from military 
service.  Accordingly, § 1318 benefits cannot be granted 
under the statutorily required time periods.

In addition, the appellant filed her claim in September 1999, 
therefore the exceptions of Wingo and Carpenter cannot apply.  
Finally, in this case, there was a decision during the 
veteran's lifetime that he was entitled to a 100 percent 
evaluation effective November 1998 and the appellant has not 
specifically alleged clear and unmistakable error of a prior 
RO or Board decision.  See Ruiz v. Gober, 10 Vet. App. 352 
(1997); Damrel v. Brown, 6 Vet. App. 242 (1994).  
Accordingly, the Board can find no basis under which to grant 
the appellant's claim for DIC benefits pursuant to 38 
U.S.C.A. § 1318 and the appeal must be denied.

In closing, the Board notes that in response to Wingo, 38 
C.F.R. § 3.22 was recently revised and VA has established an 
interpretative rule reflecting its conclusion that § 1318 
authorizes payment of DIC only in cases were the veteran had, 
during his lifetime, established a right to receive total 
service-connected disability compensation from VA for the 
period required by that statute or would have established 
such a right if not for clear and unmistakable error by VA.  
These changes are set forth in 65 Fed. Reg. 3388-3392 (Jan. 
21, 2000).

The revised regulation clearly sets forth that the term 
"entitled to receive" means that, at the time of death, the 
veteran had a service-connected disability rated totally 
disabling by VA but was not receiving compensation for one of 
several specified reasons listed in 38 C.F.R. § 3.22(b), none 
of which are applicable here.  The Board, in this decision, 
does not address the question of whether this action renders 
the claim for DIC under 38 U.S.C.A. § 1318 in this case moot 
because, as set forth above, under the hypothetical 
entitlement theory analysis, the appellant is still not 
entitled to the benefit sought on appeal.


III. Survivors' and Dependents' Educational Assistance

In order for the appellant to be entitled to educational 
assistance under Chapter 35, Title 38, United States Code, 
the veteran must, in pertinent part, have died of a service-
connected disability, or the veteran must have had a service-
connected disability which produced total disability 
permanent in nature and died while a disability was so 
evaluated.  See 38 U.S.C.A. § 3501(a)(1)(B)(D) (West 1991); 
38 C.F.R. § 21.3021(a)(2) (2000).  Since the veteran is not 
shown to have died of a service-connected disability and he 
was not in receipt of compensation for a total disability 
permanent in nature, it is apparent that the appellant does 
not satisfy the threshold requirements for educational 
assistance under Chapter 35, Title 38, United States Code, 
and her appeal for this benefit must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Payment of Dependency and Indemnity Compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

